Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments in claim 1 that Nauka and Kurata do not render obvious independent claim 1 and Kurata is silent with respect to the absorbance of the crystalline polymer and styrene, it is not persuasive. First, both Nauka and Kurata disclose laser selective sintering materials including at least two different polymer materials in additive manufacturing applications. Second, Kurata specifically discloses that, according to the present invention, a resin powder is made by using a specific crystalline resin and a styrene resin in combination, and thus a thermoplastic resin powder which exhibits sharp decrease of melt viscosity at a temperature not less than a softening point and has excellent laser sinterability can be obtained ([0016]). Here, excellent laser sinterability includes that the capability of absorbing laser energy by the specific crystalline resin and the styrene resin is excellent as well otherwise the laser sintering process will fail. Further, Kurata discloses that, the laser-sinterable powder according to the present invention can be blended with an additive in accordance with an object and application in an amount which does not impair the effect of the present invention. Such an additive includes, for example, flow agents, …, ultraviolet absorbents, …, infrared absorbents, …. These can be used alone or in combination of two or more ([0059]).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742